11/30/2021


            IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                         Case Number: DA 21-0217


                                      DA 21-0217
                                   _________________

 JULIE KOSTELECKY, an individual, on behalf of
 herself and her minor child S.M.K.; and JASON
 KOSTELECKY, an individual, on behalf of
 himself and his minor child S.M.K.,

              Plaintiffs and Appellants,
                                                                     ORDER
       v.

 PEAS IN A POD LLC; LACEY ALLEN; ERICA
 WILLIAMS; JANE AND JOHN DOES 1-10,

              Defendants and Appellees.
                                _________________

       Upon consideration of the Appellants’ motion for extension of time to file their reply
brief, and good cause appearing,
       IT IS HEREBY ORDERED that Appellants shall have until January 3, 2022, within
which to file their reply brief.
       No further extensions will be granted.




                                                                              Electronically signed by:
                                                                                    Mike McGrath
                                                                       Chief Justice, Montana Supreme Court
                                                                                 November 30 2021